DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Cameron Thornton on November 1, 2021.  The application has been amended as follows:
Claim 1 has been replaced with the following: ‘An end effector for a surgical instrument, the end effector comprising: a first jaw; and a second jaw, wherein at least one of the first and second jaws is configured to move from an open position toward a closed position relative to the other one of the first and second jaws, wherein the second jaw comprises: an elongated channel, and a cartridge removably coupled to the elongated channel, comprising a first electrode configured to apply electrosurgical energy to a tissue and a second electrode configured to apply electrosurgical energy to the tissue, wherein the cartridge is shaped in a manner such that in the closed position a distance between the first electrode and the first jaw is greater than a distance between the second electrode and the first jaw, wherein the cartridge is shaped in a manner such that the first electrode is at an angle with the second electrode such that a central edge of the first electrode is at a distance closer to the first jaw than a distance between a lateral edge of the first electrode and the first jaw, wherein the first electrode is configured to apply electrosurgical energy to the tissue as the at least one of the first 
Claim 10 has been replaced with the following: ‘A cartridge for use in an end effector for a surgical instrument, the surgical instrument comprising a first jaw and a second jaw, wherein at least one of the first and second jaws is configured to move from an open position toward a closed position relative to the other one of the first and second jaws, wherein the cartridge is configured to be removably coupled to an elongated channel of the second jaw, the cartridge comprising: a first electrode configured to apply electrosurgical energy to a tissue; and a second electrode configured to apply electrosurgical energy to the tissue, wherein the cartridge is shaped in a manner such that in the closed position a distance between the first electrode and the first jaw is greater than a distance between the second electrode and the first jaw, wherein the cartridge is shaped in a manner such that the first electrode is at an angle with the second electrode such that a central edge of the first electrode is at a distance closer to the first jaw than a distance between a lateral edge of the first electrode and the first jaw, wherein the first electrode is configured to apply electrosurgical energy to the tissue as the at least one of the first and second jaws is moved toward the closed position, and the second electrode is configured to apply electrosurgical energy to the tissue in the closed position.’
Claim 22 has been replaced with the following: ‘An end effector for a surgical instrument, the end effector comprising: a first jaw; a second jaw, wherein at least one of the first and second jaws  is configured to move from an open position toward a 

Allowable Subject Matter
Claims 1-16 and 22 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “an end effector for a surgical instrument, the end effector comprising: a first jaw; and a second jaw, wherein at least one of the first and second jaws is configured to move from an open position toward a closed position relative to 
The most pertinent prior art references of record are U.S. 5,817,093, U.S. 2012/0116379, U.S. 2014/0180281, U.S. 2012/0136347, and U.S. 2017/0312019, which all disclose a system comprising several of the claimed limitations.  However these references all fail to explicitly disclose the specifically-claimed ‘cartridge-electrode’ configuration.  No other prior art references were found that would overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.	
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794